     Case 3:18-cv-01289 Document 56 Filed 01/04/19 Page 1 of 1 PageID #: 446



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 3:18-1289

MATTHEW MALLORY,
ALTERNATIVE MEDICINAL OPTIONS LLC,
GARY KALE,
GRASSY RUN FARMS, LLC, their agents,
assigns, attorneys, and all other acting
in concert with the named defendants,

                             Defendants.

                                           ORDER

              Pending before the Court is Defendants Matthew Mallory and Commonwealth

Alternative Medicinal Options, LLC’s Motion for Relief from the General Order Holding Civil

Matters in Abeyance. ECF No. 55. Although the Court recognizes that counsel of record for the

United States may be directly impacted by the Government shutdown, the United States Attorney’s

Office remains open. Given the nature of the relief requested, the Court DIRECTS the United

States Attorney’s Office to respond to the motion on or before Tuesday, January 8, 2019.


              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                           ENTER:         January 4, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE
